First of all I should like to express to you, Sir, the satisfaction of the Bolivian Government at your election as President of the General Assembly. It is a tribute to you and to Spain, which is so close to the heart of Latin America.
I should also like to express the profound feeling of national gratitude Bolivia feels with regard to the vigorous activities undertaken by the Secretary-General of the United Nations, Javier Perez de Cuellar, to bring about international understanding of our problems. That attitude is coupled with the outstanding qualities he has demonstrated in the exercise of his office and in the fulfillment of his great responsibilities.
My country earlier expressed its great grief at the catastrophe Mexico has suffered, and I should like to reiterate our sympathy, solidarity and fraternal support to that great brother nation.
I have come to this rostrum to pay a tribute to the United Nations on its fortieth anniversary. Bolivia was present at its inception and helped to bring it into being as an expression of the deep desire for peace felt by a world that had just emerged from the agonies and destruction of war. Now we are here to join our voice, however modest it may be, in support of the spirit that prevailed at San Francisco and that, to the small nations of the world, represents the concrete embodiment of the principle of the legal equality of all States, with respect to which we associated ourselves yesterday, not to be the instrument of the strong but rather the voice of the weak and defenseless of the earth.
Here I should like for a moment to touch upon the work and contribution made by a group of enlightened young Bolivian diplomats who in 1945 were committed to the ideals of the Bolivian national revolution and who signed the United Nations Charter. We pay tribute to them and we should like to do so in the person of Ambassador Carlos Salamanca, who is present at this fortieth session of the General Assembly once again as a member of the Bolivian delegation. He has grown older in his outstanding services to the Organization and to Bolivia during 15 of the Assembly's 40 sessions.
American law contributed decisively to the inclusion in the Charter of new concepts of collective security and self-defense in Chapter VIII, which deals with the regional settlement of disputes. Bolivian law also had an influence on the drafting of the Charter by expanding the bases of international relations, contributing to bringing about the inclusion in the rather cold reference to treaties the concept of international justice that appears in paragraph 3 of the preamble and in Article 14, thus rooting in the foundations of the Organizations the principle that underlies Bolivia's maritime concerns.
Bolivia for the first time supported recognition of the right of peoples freely to control their natural resources, and I can say with pride that my country also sponsored the first resolution adopted by the United Nations dealing with the rejection of racial discrimination, a principle that we reiterate today as we renew our total condemnation of apartheid and our unswerving support for the emancipation of Namibia under the auspices of the United Nations.
Bolivia, as a founding Member of the United Nations, wishes at this anniversary session to reaffirm the obligations it has contracted under the Charter and to reiterate its total commitment to the purposes and principles contained therein.
The defense of national sovereignty, the right of peoples to self-determination and the principle of non-intervention are a guarantee of our national dignity, the sole reliable guarantee upon which our independence rests and to which we can have recourse in order not to be in thrall to the great Powers.
We Bolivians will not allow any foreign interest to dictate the conduct of our country. Only Bolivians, and they alone, are entitled to correct our errors, change our course or determine our future.
Bolivia was the first Latin American country invited to participate in the Non-Aligned Movement-. In our view non-alignment is not some negative neutrality; instead, it is the most rigorous and consistent adherence to the purposes and principles of the United Nations Charter and a militant conviction that impels to adopt an uncompromising position vis-a-vis the great world Powers.
My Government's international policy is based on those postulates. We share the concern for rigorous respect for our political independence, our territorial integrity, our right to live free from coercion. We cannot agree with the proposition that there exists a hierarchy of sovereignty, and we are actively opposed to the arms race, which must be eliminated in order to avoid a world confrontation that could reduce the planet to dust and rubble.
The Non-Aligned Movement is vigilant with regard to justice and equity in international relations. It has spoken out with a frequency appropriate to each case, calling for the righting of historic wrongs, and with particular emphasis on matters affecting the vital functioning of States. It is in that framework that the countries members of the Non-Aligned Movement have expressed constant solidarity with Bolivia's cause in its efforts to recover a sovereign and useful outlet to the Pacific Ocean.
Bolivia, because of its geographical situation in the center of South America, is affected by three of the continent's hydro-graphic basins. It is the contact country for the five republics that border it. This geographical position thus makes it essential for Bolivia to have an outlet to the Pacific. Bolivia became an independent republic in 1825, and at that time my country had a coast over which it exercised full sovereignty for more than half a century. It was subsequently deprived of that outlet by a war of conquest. Never has it waived, nor will it renounce, its right to an outlet to the sea and to a full return to the community of nations.
It relies on the solidarity of the international community. The countries members of the Organization of American States (OAS) have over the last six years reiterated that
"it is a matter of standing hemispheric interest to find an equitable solution
whereby Bolivia may obtain a sovereign and useful access to the Pacific Ocean."
I wish to take this opportunity to thank from this rostrum the 130 countries throughout the world that have given Bolivia their support, solidarity and fraternal understanding in its maritime quest.
However, Bolivia now wishes to look to the future and to leave behind an unfortunate period, opening instead a new page of peace and understanding. Guided by this intention, it reiterates it traditional openness to dialog with Chile within the context of the exhortations and resolutions of the Organization of American States (OAS) and with a minimum of preconditions being set by the parties as a guarantee of a bona fide willingness to reaching a practical settlement which, while having due regard for the reciprocal interests of the countries concerned, will not put Bolivia's territorial heritage at stake.
Bolivia proclaims its support for all multilateral means of solving disputes, faithful as it is to the principles of the Charter, without prejudice to the usefulness of bilateral solutions. We feel that the bilateral and multilateral options are not mutually exclusive but can be used in conjunction.
During a period that was not as marked as today is by a balance of terror and a threat of nuclear destruction, President Victor Paz Estenssoro stated when addressing the General Assembly in 1963:
"We must advance towards the total prohibition of nuclear weapons and general and complete disarmament until finally we get to the point of outlawing war." (A/PV.1252, p. 11) He also stated on that occasion that the great Powers appeared to rely on force rather than on the law.
In taking stock of the 40 years of the work of the United Nations, we observe that that warning is still valid. It is necessary for all Member States to make a decisive contribution to a campaign of disarmament to bring about peace and ensure the survival of mankind. The resources now devoted to the arms race should be freed in order to raise the standards of living of the great majority of peoples still struggling with backwardness, ignorance and hunger.
Every twenty-four hours the world squanders approximately $2,140 million on the arms race. It is impossible to calculate the amount of suffering, insecurity and poverty that any of the poor countries in the world could be spared by the use of such a sum of money. It is even harder to imagine the amount', of pain, destruction and death that such a sum of money could unleash upon the earth. When one thinks of this terrible and horrifying reality, the most frightful thing of all is the lack of moral awareness on the part of those who gamble with the hunger of peoples and the survival of mankind.
A feeling of insecurity has been created by the instability resulting from the foreign interference in Central America. My Government considers that the causes of this lengthy crisis are to be found in unjust economic and social structures, and that the increasing militarization of the area has further aggravated the crisis. Bolivia commends the work carried out by the countries of the Contadora Group in seeking to reach peacefully negotiated solutions through the Act on Peace and Co-operation in Central America. Bolivia undertakes to help in ensuring that this instrument will guarantee the security of the region within a framework of self-determination and the application of the principle of non-interference in internal affairs.
My Government reiterates its support for the cause of the Republic of Argentina with regard to the recovery of its sovereignty over the Malvinas islands, and it expresses its concern over the deployment of nuclear weapons on those islands in violation of existing treaties. As has been stated at various times, Bolivia is in favor of a peacefully negotiated solution of the dispute between Argentina and the United Kingdom through the good offices of the Secretary-General of the United Nations.
My country has noted with interest the proposals presented by the Soviet Union
to curb the arms race and bring about collective efforts for the elimination of wars and local conflicts. Similarly, it believes that the wide-ranging proposals presented by the United States help to improve the climate of the negotiations to be held between the major Powers so as to reach an agreement that will strengthen strategic stability and ensure deterrence through the achievement of an equitable and lasting agreement.
My Government rejects any intervention or military occupation by foreign forces whenever it may occur. Accordingly it condemns the military occupation of the territories of Afghanistan, Kampuchea, Cyprus and Lebanon and it reiterates its support for the actions of the Secretary-General in that regard.
Similarly, my country is concerned over the persistence of tensions and confrontations in areas of conflict in the Middle East. My Government supports the right of the Palestinian people to self-determination; likewise, it recognizes Israel's right to have secure and recognized boundaries. It also urges Iran and Iraq to cease hostilities and to begin a process of pacification under the auspices of the united Nations.
Recalling that one of the fundamental concepts of the United Nations is universality, my country supports the view that it is advisable that both Koreas become Members of the United Nations and expresses its gratification at the resumption of talks between them.
The Government of Bolivia fully shares the concern of the international community concerning the pressing need to prevent and punish the illegal production, trade and use of illicit drugs, which represent a threat to public health and particularly to the health of the young, with the same determination, sense of responsibility and courage as my Government demonstrated as soon as it came to office in dealing with the economic and political realities in my country, it has now begun to use all the resources within its scope to wage a frontal war on the drug trade, with all the moral strength of its conviction that we must prevent the degradation of the dignity and worth of the human person, while at the same time preventing the institutional corruption which could jeopardize the very security of the State.
By its very nature the drug trade has become an international criminal activity which accordingly urgently requires effective international measures accompanied by all the resources necessary to fight this crime against mankind. It is not reasonable to place the primary responsibility for the fight against this criminal activity on the producer countries, when it is known that production is in fact a function of the demand of the countries where the narcotic drugs are consumed. Bolivia, in its own interests, is prepared to strike at the root of the problems through a new conceptual and practical approach which would make it quite clear that the responsibility for the fight against the drug trade lies with the international community and that the major contribution must be made by the consumer countries.
It is irrational to ask a country, embroiled in trying to find a solution to its economic problems at enormous economic sacrifices, at the same time to devote its meager resources to an isolated struggle against the drug trade. It must be acknowledged that economic and technical limitations may indeed affect the effectiveness of the fight against drugs. Notwithstanding its difficulties, though Bolivia is proceeding vigorously to eradicate non-traditional and surplus production of coca leaves as part of a comprehensive program set up as part of its international commitments.
Bolivia, which is a nation severely hurt by this scourge, argues that the internationalization of the fight against the drug trade within the framework of the United Nations - and this was a proposal vigorously supported by the President of Venezuela, Mr. Jaime Lusinchi - can be one of the major achievements of the United Nations over the next decade, and would be one in keeping with the purposes and principles of the Charter. After all, the Charter is directed at promoting international co-operation in the solution of social and humanitarian problems as serious as the drug trade.
In this context Bolivia firmly supports the convening by the United Nations of a ministerial conference in 1987 to consider the legal, institutional and educational ramifications of the illicit international drug traffic.
In this connection, it is necessary to find new, imaginative and practical means for the international campaign against drugs. While on the subject, it would be useful to consider the setting up of an international economic fund, principally supported by the so-called consumer countries, and aimed at the purchase of coca leaves from their countries of origin in order to prevent the output of these coca leaves from falling into the hands of organized crime. At the same time, a world system to monitor production could be set up without damaging the economies of rural areas.
This would be the most direct and immediate way of attacking the root of this evil in producer countries and could be combined with an active policy directed at finding substitutes for the production of the coca leaf.
The international community is on notice that the maintenance of peace and the continuation of democracy depend on the development and well-being of the backward regions of our planet. When considering the world economic situation, however, we note that the 1980s may end as a lost decade for development, unless major economic measures are taken to relieve the crushing burden of external debt on the economic and social structure of many developing nations.
The serious situation facing the majority of third-world countries, tied down by their debt-servicing obligations, has been emphasized. Statistics published by the International Bank for Reconstruction and Development (IBRD), show that the external debt of those countries has risen, from $20,800 million to $310,000 million.
As a graphic illustration of this, a recent report of the Inter-American Development Bank revealed that debt-servicing in Latin American countries represents twice the war reparations payments imposed by the Allies on Germany in 1919, which that country was compelled to repudiate in the 1920s. Recently, the Secretary- General of the United Nations Conference on Trade and Development (UNCTAD) reminded us that the foreign debt-servicing of Latin America totals more than 5 per cent of its gross domestic product. It is known that mere interest payments total more than $100,000 million a year.
In the face of such a situation, Latin America notes with dismay the insensitivity of some developed countries and international lending agencies, which display unawareness of the social dimensions of the problem or whose actions are guided by purely mercantile criteria and are uninterested in seeking any other kind of solution.
The various dimensions of the situation, taken together, make clear the urgent need for a reappraisal of policies which must be adopted forthwith if these problems are to be dealt with.
Longer repayment time limits for developing countries are inoperative, as are lower or preferential rates of interest. This would involve a financial cost which would have to be met by the international financial community on the basis of criteria to be agreed upon. The re-staggering of debts over a period of years, the creation of international facilities to subsidize interest charges, and directly relating debt-servicing to the performance of international prices, without in certain cases ruling out a simple writing off of certain debts, are some of the direct measures which seem to be necessary factors in any lasting solution to the debt problem.
However, whatever measures are taken to resolve the debt crisis, they will be insufficient to reactivate the development process if at the same time consideration is not given to joint action directed at stimulating development through an increased flow of funds to debtor countries. In this connection the change in emphasis announced by the United States with respect to Latin America's external debt could represent a turning point in the financial crisis besetting the region. It seems to indicate acceptance of the argument that policies directed at development will make it possible for the region to find more effective ways of meeting its enormous obligations deriving from Latin America's external debt, compared to the austerity policies required up to now by the International Monetary Fund (IMF). The United States initiative would imply a less stringent regulatory policy followed by the IMF and use of the World Bank and commercial banks as suppliers of fresh funds making it possible for Latin American debtor nations to embark again on their economic development. Nevertheless, we are concerned that over the months to come a slowing down of the United States economy could have grave consequences for developing countries, which are still subject to the North's protectionist tendencies. These throttle their economies by limiting their export prospects and, consequently, their capacity to pay.
The time has come, therefore, to take stock and to look at this matter in a serious and comprehensive way. Latin America is the only under-developed part of the Western world. Encouragement and assistance to its development is the only way to prevent the region from slipping into economic and social disarray. Anarchy in Latin America has always been the antechamber to dictatorship, and we have no alternative but to demonstrate, with concrete and swift examples, that democracy is able to liberate peoples from poverty and ignorance. The greatest and most decisive event in our century was the grandiose awakening of the new nations of Africa, Asia and America. The success of decolonization was, however, the result of a common international determination which emerged in the post-war period in the midst of the realities of colonial power. Cannot a similar international consensus bring about a far-reaching reform of world economic structures? Can the creditor nations not realize that, with each passing day, external debt becomes the most dynamic factor working for change in the world economic order, making peoples aware of the international injustice that prevails within the system? More than dogmas, myths and paradises, external debt is acting as the great catalyst of the will for change among peoples.
This will is expressed here from this tribune of the nations,, and is rising like an uncontainable tide. The dilemma at this difficult and dangerous time in international relations is clear: either the machinery of world power changes the rules of the economic game through a joint international exercise of will, such as prevailed after the Second world war to liquidate colonialism, or the world will be dragged into a financial holocaust which will not be without political implications.
This holocaust is already under way. I am speaking now on behalf of a nation that lies right in the eye of this international crisis.
Bolivia is the country that has the highest rate of inflation in the world. Had the Government headed by President Victor Paz Estenssoro not introduced a new economic policy, hyperinflation, according to estimates, could have amounted to more than 44,000 per cent this year. This single example in itself is indicative of the abyss into which my country could have fallen.
For Bolivia the fall in the prices of basic export products due to the world recession meant a decline of approximately 20 per cent in its gross domestic product. If population growth and the negative impact of of inflation are taken into account, it can be stated that per capita national income fell by more than 30 per cent between 1983 and 1985.
This economic contraction affected the most important social and economic sectors. Exports from the mining sector, which was in a steep decline, dropped by over 25 per cent as compared with 1977. The agricultural sector, which accounts for two-thirds of the population, experienced a similar drop over the same period. Urban unemployment and underemployment are at present the lot of approximately 40 per cent of the active urban population. Between 1982 and 1984 exports as a whole fell by 50 per cent, which was reflected in a sharp decline in the rate of domestic development.
It was estimated that, at the end of 1984, Bolivia's public and private external debt amounted to $4,693 billion. Exports that year totaled approximately $780 million, whereas imports amounted to some $520 million. In the meantime, external debt servicing in 1984 had risen to a total of $804 million, a figure that the Bolivian State was materially unable to pay.
What country could overcome so many calamities without political repercussions? However, Bolivia has preserved democracy, and once again the soul and spirit of the Bolivian people have withstood the test of adversity.
"To dispel any false hopes, although not hope itself, which must be maintained to the full in order to meet the challenge posed by misfortune, we can state", said President Paz Estenssoro, "that there would be no point in living in a democracy if the people die of hunger". In view of the fact that the country had been destroyed by poverty caused by the world recession which brought about a drop in the prices of the minerals it exports, it was incumbent upon the Government and people of Bolivia to reverse this economic trend. The inevitable alternative would have been a calamity of unimaginable proportions. Aware of thAs responsibility, my Government has implemented a new economic policy which implies austerity measures and adjustments, but which also presupposes the modernization and improvement of the production systems and resources available.
President Paz Estenssoro put into words the determination of Bolivia, a country that does not give in and will not retreat one step in the face of forces that yesterday did not hesitate to destroy the country in order to destroy the system. In his view:
"there is no formula for resolving the terrible crisis convulsing Bolivia other than the collective sum of moral values and constant labor which can increase exportable wealth. We must manage the scarce economic and financial resources properly, agree to a pause in the social struggle and convince ourselves that there can be no renaissance for the Republic unless we understand the scale of the catastrophe and the few effective remedies available to us to reverse this overwhelming situation." It would be a sad irony if, at a time when Bolivia is making increasing sacrifices to help itself, the international community were to refuse to support my country in its efforts. My people are at present making tremendous sacrifices to overcome the crisis and to consolidate a democratic political community, we know that we are not alone, and that representatives gathered here and their respective Governments will transform this Assembly into the most active instrument for international co-operation and solidarity.
On behalf of my country I express ray deep faith that the world will set aside its disputes and finally understand that peace is inseparable from the well-being of peoples, that poverty represents the denial of life and that there can be no worse dependency than poverty. Let us have the courage to proclaim that, as has been said here, we have not lost our faith in the ability to transform life and to transform the world, and that here in the United Nations after 40 years we have not lost the spirit of San Francisco, which in 1945 represented hope when the glow of victory seemed to light the way to a new dawn for mankind.
